—In an action to recover damages for personal injuries, the defendants John E. Giblin, Jr., and Gregory J. *727Giblin appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Queens County (Weiss, J.), entered May 24, 2000, as, upon a jury verdict finding them 60% at fault in the happening of the accident and the defendant Kezysztof Bovkowski 40% at fault, and a jury verdict on the issue of damages finding that the plaintiff sustained damages in the sum of $50,000 for past pain and suffering and $250,000 for future pain and suffering, is in favor of the plaintiff and against them in the principal sum of $180,000 (60% of $300,000).
Ordered that the judgment is modified, on the facts and as an exercise of discretion, by deleting the provision thereof awarding the plaintiff damages in the sum of $250,000 for future pain and suffering and granting a new trial with respect thereto; as so modified, the judgment is affirmed, with costs payable to the appellants, unless within 30 days after service upon the plaintiff of a copy of this decision and order, she shall serve and file in the office of the clerk of the Supreme Court, Queens County, a written stipulation consenting to reduce the verdict as to future pain and suffering from the sum of $250,000 to the sum of $150,000, and to the entry of an appropriate amended judgment in her favor for future pain and suffering in the principal sum of $90,000 (60% of $150,000); in the event that the plaintiff so stipulates, then the judgment, as so reduced and amended, is affirmed, without costs or disbursements.
The award for future pain and suffering was excessive to the extent indicated herein in that it deviated materially from what would be considered reasonable compensation (see, CPLR 5501 [c]).
The appellants’ remaining contentions do not require a new trial. Altman, J. P., Florio, Schmidt and Cozier, JJ., concur.